Citation Nr: 0211945	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

Entitlement to service connection for a hematoma of the left 
tibia.

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO decisions dated in November 1994 and May 1996 that 
denied, respectively, a claim for service connection for a 
skin condition, and a claim for service connection for a 
hematoma of the left tibia.  In a decision dated in June 
2000, the Board denied these claims.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By a June 2001 order, the Court vacated and 
remanded the Board decision as to these claims, for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The case was subsequently returned to the 
Board.  By April 2002 correspondence, the Board gave the 
veteran and his representative an opportunity to submit 
additional evidence and argument; no additional evidence was 
submitted, and in August 2002 the representative submitted 
additional written argument.

[The Court order also severed additional issues of new and 
material evidence to reopen previously denied claims for 
service connection for a psychiatric disorder, a back 
disorder, and a groin condition, from the remainder of the 
appeal, and, in a separate order issued concurrently, denied 
a motion to vacate and remand the Board decision as to those 
issues.  Accordingly, those issues are not before the Board 
at this time.]


FINDINGS OF FACT

1.  The veteran does not have a current disability resulting 
from an in-service hematoma of the left tibia.

2.  The veteran did not serve in Vietnam and was not exposed 
to Agent Orange in service.  His current skin conditions 
began years after service and were not caused by any incident 
of service.


CONCLUSIONS OF LAW

1.  A claimed disability from a hematoma of the left tibia 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

2.  A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Air Force from 
August 1966 to May 1968.  He had no overseas/foreign service.  
His service medical records show that in June 1967 he 
sustained an injury to the left lower leg, with resulting 
edema and a tender mass over the mid left tibia.  X-rays were 
negative for fracture or dislocation.  The impression was 
that he had a sub-periosteal hematoma of the distal left 
medial tibia.  He was referred for hydrotherapy, and about a 
week after the injury, he was noted to have much less 
tenderness, and the hematoma was noted to be resolving.  Two 
days later, he called the physical therapy clinic and said 
that the pain and swelling had subsided considerably and he 
would not be able to continue any more treatments.  

On a medical consult in October 1967, it was noted that he 
veteran had mild acne.  In November 1967, a hematoma of the 
left pre-tibial area was noted, which was treated with heat.  
The April 1968 report of examination for service separation 
notes the veteran denied any pertinent history.  Clinical 
evaluation, including of the skin and lower extremities, was 
normal.

VA medical records show that in February 1988, the veteran 
was seen with the compliant of a groin rash of three to four 
months duration.  The diagnosis was tinea cruris.  In June 
1989, he complained of a non-painful growth on his head which 
had been present for a few months.  The small, non-tender 
nodule was thought to be a sebaceous cyst ,and was excised in 
July 1989.  In January 1990, the veteran complained of a two 
month history of groin itch.  On examination, there were dry, 
scaly lesions in the groin, and the diagnosis was tinea 
cruris.  In November 1990, he complained of back pain 
radiating down his legs.  In January and February 1992, he 
was treated for athlete's foot fungus (tinea pedis). 

At a hearing at the RO in January 1993 the veteran testified 
that he was exposed to Agent Orange when stationed at a SAC 
base in Michigan.  He said he believed that the Agent Orange 
was transported through the base.   

VA outpatient treatment records show the veteran was seen for 
various medical conditions from 1993 to 1998.  In September 
1993, he complained of a growth in his groin, which was 
excised in October 1993, and determined to be a papillated 
fibrolipoma.  In July 1994, he was treated for a fungal 
infection of the feet.  In October 1994, he was seen for 
tinea pedis. 

The veteran testified at a hearing at the RO in January 1998.  
He said he felt that Agent Orange had caused his skin 
problems, noting that he did not have any of these problems 
before service.  

In February 1998, a past surgical history of removal of a 
left knee cyst was noted.




II.  Analysis

A.  VCAA

As to the claims for service connection for a hematoma of the 
left leg and a skin condition, the June 2000 Board decision 
was vacated by a June 2001 Court order for readjudication 
under the VCAA (which was enacted in November 2000, after the 
Board decision).  The June 2000 Board decision denied the 
claims as being not well-grounded under 38 U.S.C.A. 
§ 5107(a).  As noted in the June 2001 Court order, the VCAA, 
in part, eliminates the concept of a well-grounded claim 
previously found in 38 U.S.C.A. § 5107(a), and thus the 
pending claims must be adjudicated on the merits.

The VCAA also has various notice and duty to assist 
requirements.  However, the file shows that through 
correspondence, rating decisions, the statements of the case, 
and a supplemental statement of the case, the veteran has 
been notified of the evidence necessary to substantiate his 
claims.  He has a representative who is versed in VA benefits 
and who has actual knowledge of the evidence necessary to 
substantiate the claims.  Service medical records and VA 
treatment records have been obtained, and the veteran has not 
identified any other relevant evidence; indeed, he has 
adamantly stated, on numerous occasions, that there is no 
more evidence to obtain.  His representative before the Court 
argued that there has been adequate notification and 
development.  Because he has not identified or referred to 
any other potentially relevant evidence, and all records 
referred to were obtained, no purpose would be served by 
delaying adjudication of this case to notify the veteran of 
the respective obligations of VA and the veteran to obtain 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Wensch v. Principi, 15 Vet.App. 362 
(2001).  For reasons to be discussed, examinations are not 
warranted in this case.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

B.  Service connection for a hematoma of the left tibia

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. 

Although a hematoma of the left tibia was shown during 
service, it was acute and transitory and resolved without any 
residuals.  There is no evidence, medical or otherwise, of a 
current hematoma of the left lower leg.  The veteran's 
contentions have been focused on the incurrence of a hematoma 
in service.  He has submitted evidence in support of his 
contentions, but the evidence refers to leg pain radiating 
from his low back, and not to a hematoma of the left lower 
leg.  Without the current existence of a disability, there 
may be no service connection.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  Moreover, since there is no evidence of a 
current disability which may be associated with the in-
service hematoma, an examination in not warranted.  38 C.F.R. 
§ 3.159(c)(4).  

The weight of the evidence demonstrates that the veteran 
sustained an injury to the left tibia in service which 
resulted in a hematoma, but which resolved without any 
residual disability.  The preponderance of the evidence is 
against the claim for service connection for a hematoma of 
the left tibia.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Service connection for a skin condition

The veteran claims service connection for a skin condition on 
the basis of exposure to Agent Orange during service.  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

However, the veteran did not serve in Vietnam, and thus the 
legal presumption of service connection for certain 
conditions does not apply.  He contends that he was exposed 
to Agent Orange because the chemical was held at and/or 
transported through the Air Force base where he was 
stationed.  However, there is no evidence of any actual Agent 
Orange exposure during the veteran's stateside service, even 
assuming Agent Orange was stored at or transferred through 
the Air Force base to which he was assigned.  The presumed 
exposure for Vietnam veterans is based on the widespread use 
of Agent Orange as a defoliant during the Vietnam war, 
disbursed by aerial spraying, and not on proximity to sealed 
containers of the chemical ready for shipping.  Thus, the 
veteran's statements that he was located at an Air Force base 
where Agent Orange was either transported or stored do not 
indicate that he was actually exposed to the chemical.  

Further, the veteran has not been shown to have any skin 
disorder which is presumptively associated with Agent Orange 
exposure.  Moreover, no chronic skin condition was shown 
during service, and current skin conditions (such as fungal 
infections) are first shown many years after service.  There 
is no competent medical evidence linking the onset of any 
current skin disorder to service.  In the absence of evidence 
linking a current skin disorder to service, an examination is 
not warranted.  See 38 C.F.R. § 3.159(c)(4).  

The weight of the evidence establishes that the veteran was 
not exposed to Agent Orange in service, and that many years 
after service he began to experience different skin 
conditions, some acute, some apparently recurring, which are 
not related to service.  The preponderance of the evidence is 
against the claim for service connection for a skin 
condition.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


ORDER

Service connection for a hematoma of the left tibia is 
denied.

Service connection for a skin condition is denied.  



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

